Opinion by
Judge Palladino,
This is the second of three cases consolidated on appeal, which concern the intendment of Section 301 (c)(2) of The Pennsylvania Workmen’s Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §411(2). Petitioner, the widow of a coal miner, appeals from an order of the Workmen’s Compensation Appeal Board (Board), which denied her entitlement to death benefits under Section 301 (c)(2) of the Act. We affirm the Board’s order.
*76Section 301(c)(2) of the Act provides “/t/hat whenever occupational disease is the basis for compensation, ... it shall apply only to disability or death resulting from such disease. ...” (Emphasis added.)
In this case testimony from two physicians, one of whom prepared the autopsy report, showed that petitioner’s husband died as the result of coronary arteriosclerosis and that petitioner’s husband also suffered from myocardial infarctions, corpulmonale, anthracosilicosis (an occupational disease), emphysema, and bronchiectasis. Initially, the Referee found that anthraeosilicosis “contributed in a substantial or significant manner” to the death. On remand the Referee found that “/i/n light of . . . Consolidation Coal Co. v. Workmen’s Compensation Appeal Board, 37 Pa. Commonwealth Ct. 412, 391 A.2d 14 (1978), . . . claimant/widow/failed to produce legally sufficient and competent evidence which establishes or pinpoints that the decedent’s death resulted from the occupational diseases claimed.” The Referee failed to find that anthraeosilicosis, in and of itself., could have resulted in the death of petitioner’s husband.
Based upon the findings of the Referee and upon this Court’s opinion in the first of the three eases consolidated on appeal, Elliott v. Workmen’s Compensation Appeal Board, 57 Pa. Commonwealth Ct. 70, 425 A.2d 885 (1981), we affirm the Board’s order denying benefits to petitioner, and we will enter the following
Order
And Now, February 24, 1981, the order of the Workmen’s Compensation Appeal Board, Docket No. A-77712, dated March 6, 1980, is affirmed.